     Case 2:20-cv-00710-JAM-KJN Document 24 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE DOTSON,                               No. 2:20-cv-0710 JAM KJN P
12                      Plaintiff,
13           v.                                       FINDINGS & RECOMMENDATIONS
14    CHANDLER, et al.,
15                      Defendants.
16

17          Plaintiff is a former state prisoner, proceeding pro se. By order filed December 11, 2020,

18   plaintiff’s amended complaint was dismissed and thirty days leave to file a second amended

19   complaint was granted. Thirty days from that date have now passed, and plaintiff has not filed a

20   second amended complaint, or otherwise responded to the court’s order.

21          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

28   ////
                                                      1
     Case 2:20-cv-00710-JAM-KJN Document 24 Filed 01/27/21 Page 2 of 2


 1   failure to file objections within the specified time may waive the right to appeal the District

 2   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: January 26, 2021

 4

 5

 6   /dots0710.fta2

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
